El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La'demandante alega en sn demanda:
“2. Qne el demandado Julián Carrasco ba venido desde bace algún tiempo practicando operaciones de compraventa de mercaderías con la demandante ‘E. Rubio e hijos,’ y, practicada una liquidación de la cuenta de dicho demandado en 3 de febrero del corriente año 191b, resultó nn balance en favor de la demandante y contra el demandado por la suma de trescientos ochenta y cuatro dollars sesenta y ocho centavos ($384.68);
. “3. Qne asimismo el expresado Julián Carrasco ba rea-lizado. ■ operaciones de compraventa de mercaderías desde hace algún tiempo con la mercantil de esta plaza ‘Sanders *256Philippi y Compañía, Sucesores, S. en C.’ y practicada una liquidación de la oue.nta del demandado, en 3 de febrero de 1916, resultó en favor de la dicha mercantil y contra el men-cionado demandado un balance de mil cuatrocientos diez y nueve dólares con treinta y nueve centavos;
“4. Que así también, el referido Julián Carrasco ha ve-nido por algún tiempo efectuando operaciones de compra-venta de mercaderías con la mercantil de esta plaza ‘Yumet y Compañía,’ y, practicada en febrero 3 del corriente año de 1916 la oportuna liquidación de la cuenta del referido de-mandado, resultó en contra de éste y a favor de la dicha Yumet y Compañía un balance por la suma de cuatrocientos diez y seis dólares con ocho centavos;
“5. Que, además, el referido Julián Carrasco, realizaba operaciones de compraventa de mercaderías con la mercan-til de Aguadilla ‘F. Carrera Pinos.’ y, en 3 de febrero de 1916. se practicó una liquidación de la cuenta del demandado, re-sultando un balance en favor de dicha mercantil F. Carrera Pinos, y en contra de Julián Carrasco por la suma de cuatro-cientos setenta y un dólares con noventa y cuatro centavos;
“6. Que en 3 de febrero de 1916 las expresadas mercanti-les ‘Sanders Philippi y Compañía Sucesores, S. en C.,’ ‘Yumet y Compañía’ y ‘F. Carrera Hnos.’ acordaron ceder y al efecto en dicho día cedieron a título de venta a la mer-cantil aquí demandante ‘E. Rubio e hijos’ los mencionados créditos que tenían contra el aquí demandado; las cuales cesiones fueron notificadas al supradicho demandado.
“7. Que la aquí demandante ha practicado extrajudi-ciales gestiones cerca del mencionado demandado, hasta hace pocos días, a fin de que éste hiciera efectivos a la deman-dante los expresados importes adeudádoles, o sea los $384.68 importe del balance de la cuenta del demandante con el de-mandado y además los $1,419.39, $416.08 y $471.94 correspon-dientes a los créditos respectivamente cedidos por ‘Sanders *257Philippi y Compañía, Sucesores, S. en C.,’ ‘Yiimet y Com-pañía’ y ‘F. Carrera linos.’, las cuales cantidades ascien-den a $2,692.09 en total y constituyen un crédito vencido y exigible; habiendo resultado hasta hoy completamente in-fructuosas tales gestiones de cobro.”
El demandado alegó que la demanda no aducía hechos suficientes para determinar una causa de acción. Su excep-ción fué desestimada, y contestada la demanda y celebrado-el juicio, la corte dictó sentencia declarando con lugar la pretensión de la demandante. Y el demandado entonces in-terpuso el presente recurso de apelación.
Señala la parte apelante en su alegato la comisión de1 varios errores. Nos limitaremos al estudio y resolución del primero, que se refiere al cometido por la corte de distrito al desestimar la excepción previa a la demanda.
Tiene razón el apelante, porque si la demanda se basaba en una cuenta abierta (open account), debieron incluirse en ella las partidas de mercaderías vendidas y entregadas al demandado y no pagadas por él, el precio y todas las demás circunstancias necesarias para formar una conclusión exacta y completa de las transacciones ocurridas. Y si la demanda, como parece que fué la intención de la demandante, se basaba en varias cuentas liquidadas (accounts stated), entonces no debió haberse limitado la demandante a alegar que se había practicado una liquidación de la cuenta del demandado en cada caso resultando un balance a favor de la demandante y en contra del demandado por determinada suma, sino que debió haber alegado además que la cuenta se rindió al de-mandado y éste en alguna de las formas reconocidas en de-recho'mostró su conformidad con el balance. Véase el tomo primero, página 204 a 225 de la obra de derecho Ruling Case Law, que* trata con claridad y concisión sobre esta materia.
En tal virtud debe revocarse la sentencia apelada y en su lugar dictarse otra declarando con lugar la excepción *258previa del demandado, concediendo a la demandante el tér-mino de 20 días para que enmiende sn demanda.

Revocada la sentencia apelada y dictada otra declarando con lugar la excepción previa del demandado y concediendo a la deman-dante 20 días para enmendar su demanda.

Jneces concurrentes: Sres. Asociados Wolf y Hutchison.
Los Jneces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.